            Case 1:21-cv-00165-DLC Document 9 Filed 02/05/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
OUR WICKED LADY LLC,
(d/b/a “Our Wicked Lady”),​ et al.​,​,
                                                                        CASE NO.:      1:21-cv-165
                                            Plaintiffs,
                                                                        Electronically Filed
                          -against-

ANDREW CUOMO, ​in his official capacity as Governor
of the State of New York; ​STATE of NEW YORK;
BILL de BLASIO​,​ ​in his official capacity as Mayor of
New York City; and ​THE CITY of NEW YORK,


                                             Defendant.
--------------------------------------------------------------------X


                       CERTIFICATION OF KENNETH E. BELKIN, ESQ.
                            PURSUANT TO LOCAL RULE 6.1(d)

1.      I am a member of the Bar of this Court and a member of the firm Kenneth E. Belkin,

Esq., counsel for Plaintiffs, Our Wicked Lady LLC, ​et al​ ("Our").

2.       I am the attorney who filed the Complaint in SDNY. I am fully familiar with the facts

and circumstances of this case and the damages suffered by each of the Plaintiffs.

3.      This Certification is being submitted in support of Plaintiffs' motion for a preliminary

injunction.

4.      The statements made in Plaintiffs' Memorandum of Law and signed by me are hereby

incorporated herein by reference and made part of this Certification.


     REASON FOR REQUEST FOR PROCEEDING BY ORDER TO SHOW CAUSE

5.      Immediate relief is needed, because Defendants have issued orders limiting or

prohibiting the Plaintiff’s freedom to operate their businesses, therefore violating their civil
            Case 1:21-cv-00165-DLC Document 9 Filed 02/05/21 Page 2 of 3




rights. The continued order by the Defendants infringes upon their rights under the United

States and New York State Constitutions.         As demonstrated in Plaintiffs' Memorandum of

Law, Plaintiffs’ Declarations and Complaint, by issuing and enforcing their Executive Orders,

Defendants have caused and continue to cause Plaintiffs irreparable harm.

6.      Everyday these businesses remain closed or limited to a twenty-five percent (25%)

capacity cap, they are rapidly approaching their final and permanent closure and will cease to

exist as going concerns. The Plaintiffs have been trying to survive for the past year in a climate

where they are severely restricted from operating and have incurred severe economic losses and

are now at a breaking point. If the relief requested is not granted they will be put out of

business.

7.      Unless this Court allows Plaintiffs to proceed by order to show cause, valuable time will

have been lost and Defendant’s orders will continue to do irreparable harm to the livelihood

and rights of the Plaintiffs.

               CERTIFICATIONS SUBMITTED IN SUPPORT OF MOTION

8.      In support of this application, Plaintiffs are submitting a series of Declarations of

Plaintiffs, which are annexed hereto as ​Exhibit “A.”

                                  NOTICE TO DEFENDANTS

9.      On February 4, 2021, in a telephone conversation I informed Assistant Attorney General

(“AAG”) Deanna Collins of the New York State Attorney General’s Office that I intended to file

the instant motion on February 5, 2021. Additionally, on February 5, 2021 my office emailed the

Proposed Order to Show Cause, Certification Pursuant to Rule 6.1(d) and Memorandum of Law

with Exhibits (Plaintiff Declarations) to AAG Collins at her email address, which she provided

to me in a previous phone call: deanna.collins@ag.ny.gov.           The New York State Attorney
          Case 1:21-cv-00165-DLC Document 9 Filed 02/05/21 Page 3 of 3




General’s Office serves as counsel for Defendants Cuomo and the State of New York.

10.    On February 5, 2021 the Proposed Order to Show Cause, Certification Pursuant to Rule

6.1(d) and Memorandum of Law with Exhibits (Plaintiff Declarations)were emailed by my office

to the Corporation Counsel of the New York City Law Department at their electronic mail

address: ServiceECF@law.nyc.gov. Said email address is designated to accept service. The New

York City Law Department serves as counsel for Defendants deBlasio and City of New York.

                                NO PREVIOUS APPLICATION

11. No previous request has been made for the relief requested herein. I certify under penalty

of perjury that the foregoing is true and correct.

Dated: February 5, 2021
       New York, New York

                                        /s/ Kenneth E. Belkin, Esq.
                                          ​Kenneth E. Belkin, Esq.
